DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-12 and 14		Pending
Claim 13			Cancelled
Prior Art References:
Lorenzo			USPAP 2007/0207012 A1
Figge et al.			US 8,864,432 B2
Eckert et al.			USPAP 2016/0146241 A1

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Allowable Subject Matter
Claims 5, 6, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenzo (USPAP 2007/0207012 A1).

Regarding claim 1, Lorenzo discloses a tolerance-compensating fastening system (abstract) for fastening a first vehicle component (10) to a second vehicle component (20, 120, ¶ [0031], “integrally formed”), wherein the fastening system (fig. 4) 
-    has a compensating element (130) with a first external thread (134),
-    has, on the second vehicle component (20, 120), an opening (122) with a first internal thread (122a) for receiving the compensating element (130), wherein the first 
wherein the compensating element (130) can be premounted or is premounted on the second vehicle component (20, 120) via the first external thread (134a) and the first internal thread (122a), wherein, by turning, the compensating element (130) has a longitudinal degree of freedom for compensating for a tolerance in the longitudinal direction within a tolerance compensation range (figs. 5-6), 
wherein the fastening system (fig. 4) furthermore
-    has a screw (110) with a second external thread (112a), characterized in that the compensating element (130) has a longitudinal opening (132) with a second internal thread (132a) for receiving the screw (110), wherein the second internal thread (132a) and the second external thread (112a) are designed to fit with one another (figs. 5-6).

Regarding claim 2, Lorenzo discloses fastening system according to claim 1, wherein the fastening system (fig. 4) has a stop (122, 136) on the second vehicle component (20, 120) and wherein the compensating element (130) is movable in the longitudinal direction up to the stop (122, 136) by turning within the tolerance compensation range (figs. 5-6).

Regarding claim 4, Lorenzo discloses fastening system according to claim 2, wherein the compensating element (130) bears against the stop (122, 136) if the tolerance in the longitudinal direction is compensated for (figs. 5-6).

Regarding claim 7, Lorenzo discloses fastening system according to claim 1, wherein a second torque (¶ [0035]) which is required for turning the screw (110) in the compensating element (130) is higher than a first torque (¶ [0035]) which is required for turning the compensating element (130) in the opening (122) on the second vehicle component (20, 120).

Regarding claim 10, Lorenzo discloses fastening system according to claim 1, wherein the opening (122) with the first internal thread (122a) is fastened to the second vehicle component (20, 120) via an attachment element (121, figs. 5-6) which is part of the fastening system (fig. 4).

Regarding claim 14, Lorenzo discloses a system (abstract), comprising:
a first vehicle component (10) fastened to a second vehicle component (20, 120) with tolerance compensation (fig. 4), wherein the second vehicle component (20, 120, ¶ [0031], “integrally formed”) has an opening (122) with a first internal thread (122a);
a compensating element (130) for tolerance-compensating fastening of the first vehicle component (10) to the second vehicle component (20, 120), the compensating element (130) having a first external thread (134a);
a screw (110) with a second external thread (112a);
wherein the compensating element (130) includes a longitudinal opening (132) with a second internal thread (132a);

wherein the compensating element (130) is received in the opening (122) such that the first internal thread (122a) and the first external thread (134a) are threadedly engaged (figs. 5-6);
wherein the compensating element (130) is premounted on the second vehicle component (20, 120) via the first external thread (134a) and the first internal thread (122a);
wherein the compensating element (130) is movable in a longitudinal direction by rotation within a first tolerance compensation range (figs. 5-6) and thus a compensation of a tolerance in the longitudinal direction is obtainable (figs. 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo (USPAP 2007/0207012 A1) in view of Figge et al. (US 8,864,432 B2).

Regarding claim 3, Lorenzo discloses fastening system according to claim 2, except for wherein the fastening system (fig. 4) has a spring element which is designed to simultaneously act on the compensating element (130) and the stop (122, 136).
	However, Figge teaches wherein the fastening system (fig. 1) has a spring element (17) which is designed to simultaneously act on the compensating element (10) and the stop (“A”). Therefore, it would have been obvious to one of ordinary skill in the art to modify Lorenzo wherein the fastening system has a spring element which is designed to simultaneously act on the compensating element and the stop as taught by Figge to provide “a positive locking and force locking connection” (col. 6, lines 59-64). 

Regarding claim 11, Lorenzo discloses fastening system according to claim 1, except for wherein the fastening system (fig. 4) has a spring element which is designed to act on the compensating element (130) in the premounted state of the compensating element (130).
	However, Figge teaches wherein the fastening system (fig. 1) has a spring element (17) which is designed to act on the compensating element (10) in the premounted state of the compensating element (10). Therefore, it would have been obvious to one of ordinary skill in the art to modify Lorenzo wherein the fastening system has a spring element which is designed to simultaneously act on the compensating element and the stop as taught by Figge to provide “a positive locking and force locking connection” (col. 6, lines 59-64). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenzo (USPAP 2007/0207012 A1) in view of Eckert et al. (USPAP 2016/0146241 A1).

Regarding claim 9, Lorenzo discloses fastening system according to claim 1, except for wherein the first external thread (134a) and the first internal thread (122a) are multi-start threads.
	However, Eckert teaches wherein the first external thread and the first internal thread are multi-start threads. Therefore, it would have been obvious to one of ordinary skill in the art to modify Lorenzo wherein the first external thread and the first internal thread are multi-start threads as taught by Eckert to provide easier installation of the fastener.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd